DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17 are objected to for containing a minor informality.  Claims 1, 9, and 17 recite “determining, by the query processor, whether a non-SQL function in an SQL query. . .”  This contains a typo: “an SQL” should read “a SQL”.

Response to Arguments
Applicant’s remarks filed 6 October 2022 have been considered but are not persuasive.
Applicant argues patentability by pointing to the 2019 guidelines.  These have been superseded by changes to the MPEP.
Applicant argues that the claims do not fall within the category of Mental Steps because the claims contain additional elements.  Examiner respectfully disagrees.  “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.”  MPEP § 2106.04(a).  The presence of additional elements does not mean that the claim does not recite an abstract idea.
Applicant argues that the claims integrate a judicial exception into a practical application.  Examiner respectfully disagrees.  The problem to be solved is that a SQL query containing a non-SQL function requires a context switch.  Specification [0006].  The solution is to convert the SQL query containing a non-SQL function into a SQL query not containing a non-SQL function.  However, as claimed, the solution is accomplished by a judicial exception.  Everything else claimed is extra-solution activity, as all uses of the recited judicial exception require such an ordered combination.
Applicant points to the fact that rewriting the query would avoid cross-engine context switches, which improves the efficiency of a computing system.  However, rewriting can be performed mentally, and mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016).
Applicant’s reliance on DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014), is not persuasive.  Although the solution overcomes a problem specifically arising in the realm of computers, the solution is not necessarily rooted in computer technology.  As stated in the rejection, I can look at the non-SQL function in Fig 4A (412), and rewrite the query 410 as query 460, including the return string “n+1.”  C.f. Id. at 1258 (holding that the patent-eligible solution had no real-life analogue).  The solution is therefore rooted in mental steps.  These claimed mental steps solve the “technological problem of the increased complexity and difficulty caused by queries that include both SQL and non-SQL functions.”  These mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), is not persuasive.  Replacing a portion of the non-SQL function with a select expression is a mental step.  As stated in the rejection, I can look at the non-SQL function in Fig 4A (412), and rewrite the query 410 as query 460, including the return string “n+1.”  This is the only thing that is purportedly enabled for a computer system to do that it could not do before.  C.f. Id. at 1305.  The prior art system could execute query 410.  The prior art system could execute query 460.  These mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), is not persuasive.  In Enfish, the claimed self-referential table had technological advantages over a prior art relational table.  Id. at 1337.  Here, the technological advantage is that a SQL query containing only SQL statements can be optimized and does not require context switches, while a SQL query that contains both SQL statements and non-SQL statements cannot be optimized and does require context switches.  Specification [0006].  However, Applicant does not claim to have invented a SQL query that only contains SQL statements.  C.f. Enfish, 822 F.3d at 1333.  Applicant does not claim to have improved how a SQL engine retrieves data.  C.f. Id. at 1339.  Rather, Applicant claims to have invented translating a SQL query containing non-SQL statements to a SQL query only containing SQL statements.  This act of translation is, however, a mental process, and mental steps alone cannot be the basis of patentable subject matter.  See Genetic Techs., 818 F.3d at 1376.
Applicant’s reliance on McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016), is not persuasive.  The McRO court recognized that humans, through a series of mental steps, could take a “phoneme sequence and time of said phoneme sequence” as input – “animators would initially set keyframes at the point a phoneme was pronounced “ – and produce “lip synchronization and facial expression control of [] animated characters.”  See id. 1307-08, 1314.  Likewise in the context of the claimed invention, humans can, through a series of mental steps, take a “SQL query includes a non-SQL function that specifies operations on one or more values in the table, wherein a subset of the SQL query is processable using an SQL processing engine and the non-SQL function is processable using a non-SQL processing engine different from the SQL processing engine” and “replac[e] the non-SQL function in the SQL query with a replacement SQL function, wherein the replacement SQL function specifies invoking the SQL macro instead of the non-SQL function, the SQL macro including one or more SQL expressions that perform functionality of the non-SQL function at least by replacing a portion of the non-SQL function with a select expression, wherein the replacement SQL function corresponds to a return string from calling the SQL macro with an argument from the SQL query.”  What distinguishes the instant claims from those of McRO is the total absence of any claimed rules.  C.f. id. at 1314.
Applicant argues that the claims contain an “inventive concept.”  Examiner respectfully disagrees.  Applicant argues that as an ordered combination, the claims are directed to “convert[ing] a query that is to be processed by two different processing engines to a query that can be processed using only one of those processing engines.”  Remarks of 3 December 2021 at pp. 18-19.  This is itself a mental process.  See, e.g., Feuerstein, pp. 4-6, Section titled “Avoid Unnecessary Context Switches.”  Therefore this is not an inventive concept.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per claims 1, 9, and 17:
The limitation, “determining, by the query processor, whether a non-SQL function in an SQL query  is to be converted by the query processor into a form that is processable by the SQL processing engine,”
The limitation, “converting, by the query processor, the non-SQL function into a replacement SQL function that is processable by the SQL processing engine by replacing the non-SQL function with the replacement SQL function, wherein the replacement SQL function specifies invoking a SQL macro, the SQL macro including one or more SQL expressions that perform functionality of the non-SQL function at least by replacing a portion of the SQL query with the one or more SQL expressions corresponding to a return string from calling the SQL macro with an argument from the SQL query” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “converting” in the context of this claim encompasses a person, e.g., forming the judgment that “PlusOne (salary)” should be replaced by “((n+1) From (select emp.salary n from DUAL))”.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The claims recite an additional element, “maintaining a database system comprising at least a database server and a database, wherein the database system processes SQL queries having SQL statements and one or more non-SQL functions against one or more tables in the database based on at least whether corresponding non-SQL functions are to be converted by the database server into replacement SQL functions, the database server includes at least a query processor, an SQL processing engine that processes SQL statements, and one or more non-SQL processing engines that process one or more non-SQL statements.”   The identified judicial exception is to convert a SQL query having a non-SQL function to one not having a non-SQL function.  All uses of this judicial exception require a database system having the claimed engines.  Therefore, this element is insignificant extra-solution activity.
The claims recite an additional element, “wherein the SQL query is received from a database application and at the database server.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “the non-SQL function specifies an operation on one or more values in a table of the one or more tables.”  This element specifies a particular type of data to be manipulated.  Therefore, this element is insignificant extra-solution activity.
The claims recite an additional element, “if the determination is that the non-SQL function is not to be converted by the query processor, processing the SQL query using at least the non-SQL processing engine to process the non-SQL function, the SQL processing engine to process SQL statements within the SQL query, and a cross-engine context switch between the SQL processing engine and the non-SQL processing engine.”  The identified judicial exception is to convert a SQL query having a non-SQL function to one not having a non-SQL function.  All uses of this judicial exception require processing the query.  Therefore, this element is insignificant extra-solution activity.
The claims recite an additional element, “processing the SQL query using the SQL processing engine to process SQL statements within the SQL query and the return string in place of the non-SQL function, without performing a cross-engine switch between the SQL processing engine and the non-SQL processing engine.”  The identified judicial exception is to convert a SQL query having a non-SQL function to one not having a non-SQL function.  All uses of this judicial exception require processing the query.  Therefore, this element is insignificant extra-solution activity.
As an ordered combination, the problem to be solved is that a SQL query containing a non-SQL function requires a context switch.  Specification [0006].  The solution is to convert the SQL query containing a non-SQL function into a SQL query not containing a non-SQL function.  However, as claimed, the solution is accomplished by a judicial exception.  Everything else claimed is extra-solution activity, as all uses of the recited judicial exception require such an ordered combination.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
As well, the additional elements are admittedly routine and conventional.  Specification [0004].
The claims are not patent eligible.

Claims 2, 10, and 18 recite wherein the non-SQL function comprises a table expression, and the replacement SQL function comprises a FROM- WHERE statement.  This limitation is mere details of the mental steps to be performed, and therefore fails to recite anything more than the judicial exception.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claims 3, 11, and 19 recite wherein the non-SQL function comprises a scalar expression, and the replacement SQL function comprises a select clause in the return string with an argument from invocation of the SQL macro.  This limitation is mere details of the mental steps to be performed, and therefore fails to recite anything more than the judicial exception.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 4:
The claim recites an additional element, “wherein a SQL optimizer optimizes the SQL query having the replacement SQL function.”  This is insignificant extra-solution activity because it is tangentially related to the problem to be solved of avoiding a requirement to process that query using two different processing engines
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Furthermore, SQL optimizers optimizing a SQL query is well-understood, routine, and conventional activity, as Applicant admits.  Specification [0003].  Neither insignificant extra-solution activity nor well-understood, routine, and conventional activity can provide an inventive concept.  
The claim is not patent eligible.

As per claims 5, 13, and 21:
The limitation “the non-SQL function comprises at least a scalar expression that operates on at least a first subset of the table in the database corresponding to the database server, or the non-SQL function comprises at least a table expression that operates on at least a second subset of the table in the database corresponding to the database server,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 6, 15, and 23:
The limitation “wherein the SQL query having the replacement SQL function is optimized to remove a first reference to the return string and replace with a second reference from the SQL query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claim 7:
The limitation “wherein the one or more SQL expressions comprises at least a reference to a dummy table,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation encompasses a person forming a particular judgment as to the form of the replacement expression.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claims 8, 14, and 22:
The limitation “determining that the non-SQL function is a type of function that can be converted to a form that is processable by the SQL processing engine, and wherein converting, by the database server, the non-SQL function into a replacement SQL function that is processable by the SQL processing engine is in response to determining that the non-SQL function is the type of function that can be converted to a form that is processable by the SQL processing engine, the non-SQL function corresponds to at least one of a PL/SQL function, a SQL/PSM function, a Java function or a C function,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person, e.g., observing the string “Select PlusOne (salary) From emp;” and forming the judgment that “PlusOne (salary)” is, e.g., a PL/SQL function that can be converted to a form that is processable by the SQL processing engine.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claims 12, 20, and 24:
The claims recite an additional element, “the non-SQL processing engine the SQL processing engine are separate and processing the non-SQL function using the non-SQL processing engine requires one or more remote procedure calls between the SQL processing engine and the non-SQL processing engine, and the replacement SQL function is processed using the SQL processing engine without transmitting a remote procedure call to the non-SQL processing engine.”  This limitation generally links the use of the judicial exception to a particular technological environment.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element generally links the use of the judicial exception to a particular technological environment.  Generally linking the use of the judicial exception to a particular technological environment cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 16:
The claim recites an additional element, “wherein the SQL query is received at the database server in response to a user interaction with a client device.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “the database server is maintained within a cloud infrastructure system that is accessible by a user over a computer network.”  This limitation generally links the use of the judicial exception to a particular technological environment.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and generally links the use of the judicial exception to a particular technological environment.  Neither mere instructions to apply an exception using a generic computer component nor generally links the use of the judicial exception to a particular technological environment can provide an inventive concept.
The claim is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159